DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant defines the axis AX2 as both the first and second adjustment axis, see at least [0070] of Applicant’s filed disclosure.  This conflict creates confusion as to which axis AX2 is.  Applicant identifies axis AX1 as the second adjustment axis and AX3 as the third adjustment axis.  
Appropriate correction is required.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification: 	The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because the presently filed drawings are not black and white line drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pettey et al. (US 2021/0378683).
 	Regarding claim 1, Petey et al. disclose a patellar resection guide (100), comprising a frame (132) including a first end (see figure below) and a second end (see figure below) opposed to the first end; a first jaw (see figure below) disposed at the first end of the frame; a second jaw (134) disposed at the second end of the frame; and an arm (250) with a planar surface (254), the arm being movably connected to the frame such that the arm is at least one of rotatable and translatable relative to the frame (¶72).
 	Regarding claim 10, Pettey et al. disclose the second jaw (134) is movably connected to the frame such that the second jaw is translatable toward or away from the first end of the frame (¶68).

    PNG
    media_image1.png
    299
    374
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 14-20 are allowed.
Claims 2-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	None of the cited art, teaches, discloses or renders obvious “the arm is rotatable relative to the frame about two mutually transverse adjustment axes”, see claim 2.  Along with “the first jaw includes two translatable mandibles each being independently translatable relative to the frame”, see claims 11 and 14.  While the cited art (see PTO-892) discloses an arm connected to the frame having a planar/guide surface, no art details motion (rotatable) about two mutually transverse adjustment axes.  Additionally, none of the cited art teaches a jaw with two translatable mandibles that are each independently translatable relative to the frame.  The cited art only teaches a single mandible independently translatable relative to the frame.  As a result, claims 2-9 and 11-13 are objected to as to containing allowable subject matter and claims 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775